DETAILED ACTION
This FINAL action is in response to Application No. 16/060,521 originally filed 06/08/2018. The amendment presented on 01/21/2021 which provides amendments to claims 1 and 6 and claims 2-5 and 7-10 have been cancelled is hereby acknowledged. Currently Claims 1 and 6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. The Office notes that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co. 
It was previously indicated in a prior action that Xiao, in a different aspect of the invention, teaches that adding a capacitor to bootstrap the output of a circuit was known. Xiao teaches that it has a known use and benefit as a type of stabilization capacitor to ensure the circuit “works regularly” or “outputs well”. Xiao teaches this in at least paragraphs [0007] and [0044]. Those of skill in the art, in view of Xiao, were aware that providing a capacitor at the output of a circuit provides a predictable result and benefit. Similarly in Jang, it was disclosed and taught that providing a bootstrapping capacitor on the output of a portion of the circuit also provides a similar benefit of stably maintaining voltages of the nodes. (See Jang [0163]) Therefore, it would appear from the art of record that bootstrapping a pull up transistor was within the skill of those in the art before the effective filing date of the invention.   
Thus while Xiao in view of Kumada in view of Jang do not expressly teach the claimed invention in a single reference or a single figure, the references themselves contain the knowledge and techniques those of skill in the art knew before the effective filing date of the invention. In this case, in view of at least Xiao, Kumada, and Jang, placing a capacitor across the output of a pull up transistor creates a bootstrapping circuit that ensures the stability of the output so it “works regularly” or “outputs well”. Thus, applying such a technique to the output of any circuit in a similar manner would have yielded predictable results and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way. Xiao teaches the GOA circuit Kumada teaches it was a known technique to provide an amplification circuit at the output of each gate line. Jang also teaches a shift register circuit having an amplification portion and utilizing a bootstrapping circuit at the output. It would flow naturally from the combination that utilizing the GOA circuit of Xiao (which already provides a bootstrapping circuit), with an additional amplification circuit in line with each gate line as taught by Kumada, and further as taught in Jang to apply additional bootstrapping to the outputs of the amplification circuit would have resulted in bootstrapping the circuit twice. These techniques were known to those of skill in the art in view of these references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
Secondly, Applicants’ response appears to have only considered the reference of Jang and not the combination of the references used in the rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case It is agreed upon that Jang teaches a bootstrapping capacitor at the output signal across the pullup transistor with respect to the amplification circuit part of this disclosure. Applicant is reminded the references are utilized in combination and as noted prior, Xiao teaches the GOA circuit module and teaches the use of a first boot strapping capacitor at the output of the GOA circuit. Kumada teaches it was a known technique to provide an amplification circuit having a bootstrapping capacitor at the output. It would flow naturally from the combination that utilizing the GOA circuit of Xiao, providing an amplification circuit in line with each gate line as in Kumada, and further applying an additional bootstrapping circuit to the output of the amplification circuit as taught in Jang would have resulted in bootstrapping the circuit twice. 
It is additionally noted that Jang does in fact teach bootstrapping the signal twice. In view of Figure 15, marked up and reproduced below, the capacitances of C3 and C1, among others, act as bootstrapping capacitors. As the output portion of the circuit NC2 is applied to the portion OBs, both outputs of each portion of the circuit have bootstrap capacitors across the pull-up transistors. It is therefore respectfully submitted the prior art of Jang does in fact teach bootstrapping the signal twice and thus create the current state gate drive signal subject to second bootstrapping. Thus Jang teaches “wherein the previous-stage gate drive signal is subject to first bootstrapping to form the current-stage gate drive signal, which is in turn subject to second bootstrapping and amplification with a voltage source that has a potential level different from the first clock signal to form the amplified current-stage gate drive signal that is an amplification of the current-stage gate drive signal.”.

    PNG
    media_image1.png
    477
    727
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao WIPO Publication No. WO 2016/037381 published March 17, 2016 which corresponds to U.S. Patent Application Publication No. 2016/0267864 A1 hereinafter Xiao, in view of Kumada U.S. Patent Application Publication No. 2010/0066922 A1 hereinafter Kumada in view of Jang et al. U.S. Patent Application Publication No. 2016/0322116 A1 hereinafter Jang. 
Note: US Publication will be used for translation purpose and ease of citation.

Consider Claim 1:
	Xiao discloses a gate driver circuit based on indium-gallium-zinc-oxide (IGZO) manufacturing process, comprising: (Xiao, See Abstract.)
	N stages of gate-driver-on-array (GOA) gate driver circuit module connected in cascade, (Xiao, [0027], “Please refer to FIG. 3, FIG. 6 and FIG. 7 which show the first embodiment of the gate driver circuit basing on IGZO process of the present invention.  The gate driver circuit basing on IGZO process comprises GOAs working of the cascade.  Wherein the N is a positive integer.  The N.sup.th-stage GOA comprises: a pull-up control part 100, a pull-up part 200, a transfer part 300, a pull-down part 400, a pull-down holding part 500, a boost part 600.”)
	wherein each of the stages of GOA gate driver circuit module comprises a GOA circuit module… and an amplification circuit module electrically connected with each other; (Xiao, [0009], [0027], “Please refer to FIG. 3, FIG. 6 and FIG. 7 T least items 100 5210 500 600 300 200 520 400.)
	the GOA circuit module comprises a first input terminal, a second input terminal, and a first output terminal, the first input terminal and the second input terminal respectively receiving a previous-stage gate drive signal and a first clock signal; (Xiao, [0009], [0035], “The gate of the sixth transistor T6 electrically connects the driving signal terminal ST(N-1) of the N-1.sup.th-stage GOA, the source of the sixth transistor T6 electrically also connects the second node P(N), the drain of the sixth transistor T6 electrically connects the second negative supply VSS2.  The sixth transistor T6 is used for pulling down the electrical potential of the second node P(N) when the driving signal terminal ST(N-1) of the N-1.sup.th-stage GOA has a high electrical potential.”)
	the first output terminal of the GOA circuit module selectively outputs a current-stage gate drive signal according to the first clock signal. (Xiao, [0037-0038], “The gate of the eighth transistor T8 electrically connects the second node P(N), the source of the eighth transistor T8 electrically connects the output terminal G(N), the drain of the eighth transistor T8 electrically connects the first negative supply VSS1.” [0038] “The gate of the ninth transistor T9 electrically connects the second node P(N), the source of the ninth transistor T9 electrically connects the first node Q(N), the drain of the ninth transistor T9 electrically connects the second negative supply VSS2.”)
	wherein the previous-stage gate drive signal is subject to first bootstrapping to form the current-stage gate drive signal. (Xiao, See Fig. 3 elements 100 and 600.)
	Xiao while teaching a it was known to provide GOA as a shift register circuit does not further appear to suggest the use of an amplification circuit module electrically connected with each other; and  the amplification circuit module comprises a third input terminal and a second output terminal, the third input terminal connected to the first output terminal of the GOA circuit module and receiving the current-stage gate drive signal from the first output terminal of the GOA circuit module, the amplification circuit module amplifying the current-stage gate drive signal and outputting an amplified current-stage gate drive signal through the second output terminal; and which is in turn subject to second bootstrapping and amplification with a voltage source that has a potential level different from the first clock signal to form the amplified current-stage gate drive signal that is an amplification of the current-stage gate drive signal..
	Kumada however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide an amplification circuit on the output of a shift register and therefore teaches an amplification circuit module electrically connected with each other; and  the amplification circuit module comprises a third input terminal and a second output terminal, the third input terminal connected to the first output terminal of the GOA circuit module and receiving the current-stage gate drive signal from the first output terminal of the GOA circuit module, the amplification circuit module amplifying the current-stage gate drive signal and outputting an amplified current-stage gate drive signal through the second output (Kumada, [0058], “FIG. 1 is a diagram illustrating the configuration of a liquid crystal display device according to a first embodiment of the present invention.  The liquid crystal display device shown in FIG. 1 is provided with a pixel array 1, a control circuit 2, a source driver circuit 3, a first gate driver circuit, and a second gate driver circuit.  The first gate driver circuit includes a shift register 4 and a plurality of amplifier circuits 11, and the second gate driver circuit includes a shift register 5 and a plurality of amplifier circuits 12.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an amplifying circuit on the output of each stage from a shift register as this was a technique known by those of skill in the art in view of Kumada and would have been utilized for the purpose of to reduce the size of display devices for use in equipment that requires left-right balance, and increase the screen size while maintaining the equipment in the same size as conventional, or reduce the equipment in size while maintaining the same screen size as conventional.  Also, the battery size can be reduced in accordance with a reduction in display device current consumption, making it possible to increase the degree of freedom in mobile equipment design. (Kumada, [0101])
	Xiao in view of Kumada show a gate drive signal subject to bootstrapping once however does not specify and wherein the previous-stage gate drive signal received at the first input terminal is subject to bootstrapping twice, and is subsequently fed to the second output terminal as the amplified current-stage gate drive signal wherein the previous-stage gate drive signal is subject to first bootstrapping to form the current-stage gate drive signal, which is in turn subject to second bootstrapping and amplification with a voltage source that has a potential level different from the first clock signal to form the amplified current-stage gate drive signal that is an amplification of the current-stage gate drive signal..
	Jang however teaches those use of a capacitor on the output line connected across the pull up transistor that it was known to those having ordinary skill in the art wherein the previous-stage gate drive signal received at the first input terminal is subject to bootstrapping twice, and is subsequently fed to the second output terminal as the amplified current-stage gate drive signal. (Jang, [0163], [0147], “A first capacitor C1 is formed between a gate electrode and a source electrode of the pull-up transistor for scanning Tup-S of a scan output unit OBs so as to amplify voltage of the gate electrode.  A second capacitor C2 is formed between a gate electrode and a source electrode of the pull-up transistor for scanning Tup-S of a scan output unit OBs so as to amplify voltage of the gate electrode.”)
	which is in turn subject to second bootstrapping and amplification with a voltage source that has a potential level different from the first clock signal to form the amplified current-stage gate drive signal that is an amplification of the current-stage gate drive signal. (Jang, See marked up Fig. 15 above and response to arguments. See also [0147] and [0163])
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a capacitor across the output as this was a technique known by those of skill in the art in view Xiao and would have been utilized for the known purpose of to ensure the output terminal of the pull-up part works regularly (Xiao [007] and [0044]) as those of skill are aware capacitors can be used to amplify voltage of the gate electrode. (Jang [0044])
Consider Claim 6:
	Xiao discloses a liquid crystal display panel, comprising (Xiao, [0001], “The present invention relates to LCD field, especially relating to a gate driver circuit basing on IGZO process.”)
 (Xiao, [0027], “Please refer to FIG. 3, FIG. 6 and FIG. 7 which show the first embodiment of the gate driver circuit basing on IGZO process of the present invention.  The gate driver circuit basing on IGZO process comprises GOAs working of the cascade.  Wherein the N is a positive integer.  The N.sup.th-stage GOA comprises: a pull-up control part 100, a pull-up part 200, a transfer part 300, a pull-down part 400, a pull-down holding part 500, a boost part 600.”)
	 wherein each of the stages of GOA gate driver circuit module comprises a GOA circuit module; (Xiao, [0009], [0027], “Please refer to FIG. 3, FIG. 6 and FIG. 7 T least items 100 5210 500 600 300 200 520 400.)
	the GOA circuit module comprises a first input terminal, a second input terminal, and a first output terminal, the first input terminal and the second input terminal respectively receiving a previous-stage gate drive signal and a first clock signal; (Xiao, [0009], [0035], “The gate of the sixth transistor T6 electrically connects the driving signal terminal ST(N-1) of the N-1.sup.th-stage GOA, the source of the sixth transistor T6 electrically also connects the second node P(N), the drain of the sixth transistor T6 electrically connects the second negative supply VSS2.  The sixth transistor T6 is used for pulling down the electrical potential of the second node P(N) when the driving signal terminal ST(N-1) of the N-1.sup.th-stage GOA has a high electrical potential.”)
	the first output terminal of the GOA circuit module selectively outputs a current-stage gate drive signal according to the first clock signal. (Xiao, [0037-0038], “The gate of the eighth transistor T8 electrically connects the second node P(N), the source of the eighth transistor T8 electrically connects the output terminal G(N), the drain of the eighth transistor T8 electrically connects the first negative supply VSS1.” [0038] “The gate of the ninth transistor T9 electrically connects the second node P(N), the source of the ninth transistor T9 electrically connects the first node Q(N), the drain of the ninth transistor T9 electrically connects the second negative supply VSS2.”)
(Xiao, See Fig. 3 elements 100 and 600.)
	Xiao while teaching a it was known to provide GOA as a shift register circuit does not further appear to suggest the use of an amplification circuit module electrically connected with each other; and the amplification circuit module comprises a third input terminal and a second output terminal, the third input terminal connected to the first output terminal of the GOA circuit module and receiving the current-stage gate drive signal from the first output terminal of the GOA circuit module, the amplification circuit module amplifying the current-stage gate drive signal and outputting an amplified current-stage gate drive signal through the second output terminal; and which is in turn subject to second bootstrapping and amplification with a voltage source that has a potential level different from the first clock signal to form the amplified current-stage gate drive signal that is an amplification of the current-stage gate drive signal.
	Kumada however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide an amplification circuit on the output of a shift register and therefore teaches an amplification circuit module electrically connected with each other; and the amplification circuit module comprises a third input terminal and a second output terminal, the third input terminal connected to the first output terminal of the GOA circuit module and receiving the current-stage gate drive signal from the first output terminal of the GOA circuit module, the amplification circuit module amplifying the current-stage gate drive signal and outputting an amplified current-stage gate drive signal through the second output terminal. (Kumada, [0058], “FIG. 1 is a diagram illustrating the configuration of a liquid crystal display device according to a first embodiment of the present invention.  The liquid crystal display device shown in FIG. 1 is provided with a pixel array 1, a control circuit 2, a source driver circuit 3, a first gate driver circuit, and a second gate driver circuit.  The first gate driver circuit includes a shift register 4 and a plurality of amplifier circuits 11, and the second gate driver circuit includes a shift register 5 and a plurality of amplifier circuits 12.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an amplifying circuit on the output of each stage from a shift register as this was a technique known by those of skill in the art in view of Kumada and would have been utilized for the purpose of to reduce the size of display devices for use in equipment that requires left-right balance, and increase the screen size while maintaining the equipment in the same size as conventional, or reduce the equipment in size while maintaining the same screen size as conventional.  Also, the battery size can be reduced in accordance with a reduction in display device current consumption, making it possible to increase the degree of freedom in mobile equipment design. (Kumada, [0101])
	Xiao in view of Kumada show a gate drive signal subject to bootstrapping once however does not specify and wherein the previous-stage gate drive signal received at the first input terminal is subject to bootstrapping twice, and is subsequently fed to the second output terminal as the amplified current-stage gate drive signal; and which is in turn subject to second bootstrapping and amplification with a voltage source that has a potential level different from the first clock signal to form the amplified current-stage gate drive signal that is an amplification of the current-stage gate drive signal.
	Jang however teaches those use of a capacitor on the output line connected across the pull up transistor that it was known to those having ordinary skill in the art wherein the previous-stage gate drive signal received at the first input terminal is (Jang, [0163], [0147], “A first capacitor C1 is formed between a gate electrode and a source electrode of the pull-up transistor for scanning Tup-S of a scan output unit OBs so as to amplify voltage of the gate electrode.  A second capacitor C2 is formed between a gate electrode and a source electrode of the pull-up transistor for scanning Tup-S of a scan output unit OBs so as to amplify voltage of the gate electrode.”)
	which is in turn subject to second bootstrapping and amplification with a voltage source that has a potential level different from the first clock signal to form the amplified current-stage gate drive signal that is an amplification of the current-stage gate drive signal. (Jang, See marked up Fig. 15 above and response to arguments. See also [0147] and [0163])
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a capacitor across the output as this was a technique known by those of skill in the art in view Xiao and would have been utilized for the known purpose of to ensure the output terminal of the pull-up part works regularly (Xiao [007] and [0044]) as those of skill are aware capacitors can be used to amplify voltage of the gate electrode. (Jang [0044])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2021. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Michael J Jansen II/Primary Examiner, Art Unit 2626